Exhibit INCENTIVE COMPENSATION PLAN (Amended June 2008) (Reviewed 8/09) The Compensation philosophy of CharterBank’s Board of Directors is to pay a fair base salary which meets the market from a competitive standpoint and to offer at-risk incentive opportunities where employees can earn additional compensation by attaining pre-determined goals on several levels, i.e., individual, departmental and company-wide.Base salary at CharterBank is governed by the Salary Administration Plan.The purpose of this document is to detail the workings of the Incentive Compensation Plan. The Incentive Compensation Plan provides for an incentive, based on performance as measured by goal attainment from the Scorecard model, to be paid to employees who are not paid on a commission basis. GOALS OF INCENTIVE COMPENSATION PLAN The goals for the plan are: ● To maximize long-term shareholder value by reinforcing achievement of key operating goal(s) as defined in business plan and commitment to achievement of long-term objectives. ● Foster teamwork and cooperation, yet reinforce importance of individual performance. ● Reward measurable, demonstrated results and require a minimum level of performance before paying incentives. General Definitions within the Plan Full-time employees – As defined in the current employee manual (usually those eligible for benefits with work week averages of 38 ½ hours). Part-time employees – Employees who work less than full-time hours.Part-time employees participate in only the individual portion of the incentive plan. (See
